Supreme Court of Florida
                                   ____________

                                  No. SC15-2150
                                  ____________


ADVISORY OPINION TO THE ATTORNEY GENERAL RE: RIGHTS OF
ELECTRICITY CONSUMERS REGARDING SOLAR ENERGY CHOICE.

                                   ____________

                                    No. SC16-12
                                   ____________


ADVISORY OPINION TO THE ATTORNEY GENERAL RE: RIGHTS OF
ELECTRICITY CONSUMERS REGARDING SOLAR ENERGY CHOICE
                         (FIS).

                                 [March 31, 2016]
PER CURIAM.

      The Attorney General of Florida has petitioned this Court for an advisory

opinion as to the validity of a proposed citizen initiative amendment to the Florida

Constitution titled “Rights of Electricity Consumers Regarding Solar Energy

Choice” and the corresponding Financial Impact Statement submitted by the

Financial Impact Estimating Conference. Consumers for Smart Solar, Inc., (the

“sponsor”), submitted the proposed amendment under article XI, section 3 of the
Florida Constitution. We have jurisdiction. See art. IV, § 10, art. V, § 3(b)(10),

Fla. Const.

      This Court’s review of the proposed amendment is limited to three issues.

First, we must determine whether the proposed amendment satisfies the single-

subject requirement of article XI, section 3 of the Florida Constitution. Second, we

must determine whether the ballot title and summary satisfy the requirements of

section 101.161(1), Florida Statutes (2015). And third, this Court must determine

whether the Financial Impact Statement complies with the requirements of section

100.371(5), Florida Statutes (2015). See § 101.161(1), Fla. Stat. (2015).

       For the reasons that follow, we conclude that the proposed amendment

embraces a single subject and matter directly connected therewith, and therefore

complies with article XI, section 3 of the Florida Constitution. We also conclude

that the ballot title and summary comply with section 101.161(1) because they are

not clearly and conclusively defective. Finally, we conclude that the

accompanying Financial Impact Statement complies with the requirements of

section 100.371(5), Florida Statutes (2015). Accordingly, we approve the

proposed amendment and Financial Impact Statement for placement on the ballot.

                               I. BACKGROUND

      On November 24, 2015, the Attorney General petitioned this Court for an

opinion as to the validity of an initiative petition sponsored by Consumers for


                                        -2-
Smart Solar, Inc., and circulated under article XI, section 3 of the Florida

Constitution. On December 21, 2015, this Court issued an order permitting

interested parties to file briefs on the proposed amendment. The sponsor submitted

a brief supporting the validity of the initiative petition, as did the Florida Electric

Cooperatives Association, Inc., and the 60 Plus Association. Duke Energy Florida,

Florida Power and Light Co., Gulf Power Co., and Tampa Electric Co. jointly filed

a brief in support of the initiative. Floridians for Solar Choice, Inc., submitted a

brief in opposition, as did the Florida Solar Energy Industries Association.

Progress Florida, Inc., Environment Florida, Inc., and the Environmental

Confederation of Southwest Florida, Inc., jointly filed a brief in opposition.

Florida Energy Freedom, Inc., filed an amicus brief in opposition to which the

sponsor responded.

      The amendment proposed by Consumers for Smart Solar, Inc., would add

the following new section 29 to article X of the Florida Constitution:

      Section 29—Rights of electricity consumers regarding solar energy
      choice.—
      (a) ESTABLISHMENT OF CONSTITUTIONAL RIGHT.
      Electricity consumers have the right to own or lease solar equipment
      installed on their property to generate electricity for their own use.
      (b) RETENTION OF STATE AND LOCAL GOVERNMENTAL
      ABILITIES. State and local governments shall retain their abilities to
      protect consumer rights and public health, safety and welfare, and to
      ensure that consumers who do not choose to install solar are not
      required to subsidize the costs of backup power and electric grid
      access to those who do.


                                          -3-
     (c) DEFINITIONS. For purposes of this section, the following words
     and terms shall have the following meanings:
     (1) “consumer” means any end user of electricity regardless of the
     source of that electricity.
     (2) “solar equipment,” “solar electrical generating equipment” and
     “solar” are used interchangeably and mean photovoltaic panels and
     any other device or system that converts sunlight into electricity.
     (3) “backup power” means electricity from an electric utility, made
     available to solar electricity consumers for their use when their solar
     electricity generation is insufficient or unavailable, such as at night,
     during periods of low solar electricity generation or when their solar
     equipment otherwise is not functioning.
     (4) “lease,” when used in the context of a consumer paying the owner
     of solar electrical generating equipment for the right to use such
     equipment, means an agreement under which the consumer pays the
     equipment owner/lessor a stream of periodic payments for the use of
     such equipment, which payments do not vary in amount based on the
     amount of electricity produced by the equipment and used by the
     consumer/lessee.
     (5) “electric grid” means the interconnected electrical network,
     consisting of power plants and other generating facilities,
     transformers, transmission lines, distribution lines and related
     facilities, that makes electricity available to consumers throughout
     Florida.
     (6) “electric utility” means any municipal electric utility, investor-
     owned electric utility, or rural electric cooperative which owns,
     maintains, or operates an electric generation, transmission, or
     distribution system within the state.
     (d) EFFECTIVE DATE. This section shall be effective immediately
     upon voter approval of this amendment.

     The ballot title for the proposed amendment is “Rights of Electricity

Consumers Regarding Solar Energy Choice.” The ballot summary for the

proposed amendment states:

     This amendment establishes a right under Florida’s constitution for
     consumers to own or lease solar equipment installed on their property
     to generate electricity for their own use. State and local governments

                                       -4-
      shall retain their abilities to protect consumer rights and public health,
      safety and welfare, and to ensure that consumers who do not choose to
      install solar are not required to subsidize the costs of backup power
      and electric grid access to those who do.

      On November 30, 2015, the Financial Impact Estimating Conference

forwarded to the Attorney General the following Financial Impact Statement

regarding the initiative petition: “The amendment is not expected to result in an

increase or decrease in any revenues or costs to state and local government.”

                           II. STANDARD OF REVIEW

      “This Court has traditionally applied a deferential standard of review to the

validity of a citizen initiative petition and ‘has been reluctant to interfere’ with ‘the

right of self-determination for all Florida’s citizens’ to formulate ‘their own

organic law.’ ” In re Advisory Op. to Att’y Gen. re Use of Marijuana for Certain

Med. Conditions (Medical Marijuana I), 132 So. 3d 786, 794 (Fla. 2014) (quoting

Advisory Op. to Att’y Gen. re Right to Treatment & Rehab. for Non-Violent Drug

Offenses, 818 So. 2d 491, 494 (Fla. 2002)). This Court does “not consider or

address the merits or wisdom of the proposed amendment” and must “act with

extreme care, caution, and restraint before it removes a constitutional amendment

from the vote of the people.” In re Advisory Op. to Att’y Gen. re Limits or

Prevents Barriers to Local Solar Elec. Supply, 177 So. 3d 235, 242 (Fla. 2015)

(quoting In re Advisory Op. to Att’y Gen. re Fairness Initiative Requiring Legis.

Determination that Sales Tax Exemptions & Exclusions Serve a Pub. Purpose

                                          -5-
(Fairness Initiative), 880 So. 2d 630, 633 (Fla. 2004)). Accordingly, it is this

Court’s duty to uphold a proposal unless it can be shown to be clearly and

conclusively defective. Limits or Prevents Barriers, 177 So. 3d at 246; Medical

Marijuana I, 132 So. 3d at 795.

                   III. SINGLE-SUBJECT REQUIREMENT

      Article XI, section 3 of the Florida Constitution establishes the general

requirement that a proposed citizen initiative amendment “shall embrace but one

subject and matter directly connected therewith.” Art. XI, § 3, Fla. Const. “In

evaluating whether a proposed amendment violates the single-subject requirement,

the Court must determine whether it has a logical and natural oneness of purpose.”

In re Advisory Op. to Att’y Gen. re Use of Marijuana for Debilitating Medical

Conditions (Medical Marijuana II), 181 So. 3d 471, 477 (Fla. 2015) (internal

citations omitted). The single-subject requirement applies to the citizen initiative

method of amending the Florida Constitution because the citizen initiative process

does not afford the same opportunity for public hearing and debate that

accompanies other constitutional proposal and drafting processes. See Advisory

Op. to the Att’y Gen. re 1.35% Prop. Tax Cap, Unless Voter Approved, 2 So. 3d
968, 972 (Fla. 2009).

      The single-subject rule prevents an amendment from (1) engaging in

“logrolling” or (2) “substantially altering or performing the functions of multiple


                                         -6-
aspects of government.” Advisory Op. to Att’y Gen. re Fla. Transp. Initiative for

Statewide High Speed Monorail, Fixed Guideway or Magnetic Levitation Sys., 769
So. 2d 367, 369 (Fla. 2000). The term logrolling refers to a practice whereby an

amendment is proposed which contains unrelated provisions, some of which

electors might wish to support, in order to get an otherwise disfavored provision

passed. Advisory Op. to Att’y Gen. re: Protect People, Especially Youth, from

Addiction, Disease, & Other Health Hazards of Using Tobacco, 926 So. 2d 1186,

1191 (Fla. 2006).

      We conclude that the initiative has a logical and natural oneness of purpose.

The logical and natural oneness of purpose of the proposed amendment is to

establish a constitutional right for electricity consumers “to own or lease solar

equipment installed on their property to generate electricity for their own use”

while simultaneously ensuring that “State and local governments shall retain their

abilities to protect consumer rights and public health, safety and welfare, and to

ensure that consumers who do not choose to install solar are not required to

subsidize the costs of backup power and electric grid access to those who do.”

      The opponents of the initiative contend that the proposed amendment

violates the single-subject requirement by combining three disjointed subjects into

one initiative. We disagree. Provision (b) of the proposed amendment is directly

related to provision (a). The subparts of this amendment have a natural relation


                                         -7-
and connection as component parts or aspects of a single dominant plan or scheme.

See Advisory Op. to Att’y Gen. re Standards for Establishing Leg. Dist.

Boundaries, 2 So. 3d 175, 181-82 (Fla. 2009).

      Combining a constitutional right with the government’s authority to regulate

that right represents two sides of the same coin, and we have approved ballot

initiatives that similarly have created constitutional rights and allowed the

government to regulate the right. See, e.g., Medical Marijuana II, 181 So. 3d 471.

While the amendment establishes a constitutional right, that right would not be

unfettered. Instead, the right would be limited to the extent that State and local

governments find necessary to protect consumer rights and public health, safety,

and welfare, and to prevent the exercise of the constitutional right from infringing

upon the rights of others, specifically, in the form of a subsidy. The components of

the amendment are therefore naturally related and connected to the amendment’s

oneness of purpose.

      The amendment does not engage in impermissible logrolling. It does not

involve a popular, desirable provision combined with one that is undesirable, such

as asking that solar consumers pay more than their fair share relative to non-solar

consumers. Again, the provisions represent two sides of the same coin: individual

rights and regulation related to those rights. See State ex rel. Hosack v. Yocum,

186 So. 448, 451 (Fla. 1939) (“The fundamental right of a person to pursue a


                                         -8-
calling cannot be taken away by special legislative enactment, but the same is

subject to proper and reasonable police regulations. This reasonable regulation

may be imposed within proper limits without invading the fundamental right to

engage in a lawful business or occupation.”).

      The opponents of the initiative assert that this case involves single-subject

violations similar to those in Evans v. Firestone, 457 So. 2d 1351 (Fla. 1984), and

Fairness Initiative, cases in which this Court determined the proposed amendment

violated the single-subject requirement of article XI, section 3 of the Florida

Constitution. We disagree.

      In Evans, the proposed amendment sought to accomplish three things: (1)

limit potential payment of damages by a party to a civil action to his or her

percentage of liability; (2) require a court to grant summary judgment on the

motion of any party when the court finds that no genuine dispute exists concerning

material facts of the case; and (3) limit the award of non-economic damages to a

maximum of $100,000 against any party. 457 So. 2d at 1353. However, this Court

determined that the proposed amendment failed the functional test for the single-

subject requirement because it substantially performed the function of multiple

branches of government. See id. at 1354. This Court also determined that

proposed amendment failed the single-subject requirement because the summary

judgment provision was not “directly connected” to the other two provisions. Id.


                                         -9-
Unlike the proposed amendment in Evans, the proposed amendment in this case

does not substantially perform the function of multiple branches of government.

Furthermore, unlike the proposed amendment in Evans, all of the provisions of the

proposed amendment in this case are directly connected to each other.

      In Fairness Initiative, the proposed amendment “contain[ed] three disparate

subjects: (1) a scheme for the Legislature to review existing exemptions to the

sales tax under chapter 212; (2) the creation of a sales tax on services that currently

does not exist; and (3) limitations on the Legislature’s ability to create or continue

exemptions and exclusions from the sales tax.” 880 So. 2d at 634. This Court

reasoned that

      [w]hile all of these three goals arguably relate to sales taxes, and any
      one of these three goals might be the permissible subject of a
      constitutional amendment under the initiative process, we conclude
      that together they constitute impermissible logrolling and violate the
      single-subject requirement of article XI, section 3, of the Florida
      Constitution because of the substantial, yet disparate, impact they may
      have.

Id. at 635. Unlike the proposed amendment in Fairness Initiative, the proposed

amendment in this case does not contain disparate subjects. Rather, it involves one

express right and addresses the related ability of State and local governments to

regulate that right.

      Additionally, we conclude that the proposed amendment does not

substantially alter or perform the functions of multiple branches of government.


                                        - 10 -
The opponents of the initiative contend that the proposed amendment violates the

single-subject requirement by removing the ability of the State to delegate its

regulatory powers to its political subdivisions and prohibiting the State from

revoking any powers it delegated to local governments before the adoption of the

proposed amendment. However, nothing within the proposed amendment

implicitly or explicitly abrogates the power of preemption “retain[ed]” by the State

under the amendment. As this Court has long recognized, “[w]hile the authority

given to cities and counties [and administrative bodies] in Florida is broad, both

the constitution and statutes recognize that cities and counties [and administrative

bodies] have no authority to act in areas that the legislature has preempted.”

Florida Power Corp. v. Seminole Cty., 579 So. 2d 105, 107 (Fla. 1991); see, e.g.,

art. VIII, § 1(f), 1(g), 2(b), Fla. Const.; §§ 125.01, 166.021, Fla. Stat. (2015); City

of Cape Coral v. GAC Utilities, Inc., of Florida, 281 So. 2d 493, 495-96 (Fla.

1973) (“All administrative bodies created by the Legislature are not constitutional

bodies, but, rather, simply mere creatures of statute. . . . As such, the [Public

Service] Commission’s powers, duties and authority are those and only those that

are conferred expressly or impliedly by statute of the State.”). Moreover, “the

opponents do not indicate how this amendment will interfere with or take over the

state’s energy policy.” Limits or Prevents Barriers, 177 So. 3d at 244.




                                         - 11 -
      The proposed amendment would have a possible effect on the operation of

the executive and legislative branches, but it does so only in the general sense that

any constitutional provision does. The proposed amendment does not require any

of the branches of government to perform any specific functions. Instead, it

maintains the regulatory authority of State and local governments, but limited such

that it does not violate the constitutional right that the proposed amendment seeks

to establish. Requiring a branch of the government to comply with a provision of

the Florida Constitution does not necessarily constitute the usurpation of the

government branch’s function within the meaning of the single-subject

requirement. See Protect People, Especially Youth, 926 So. 2d at 1192.

      As this Court has recognized, “it [is] difficult to conceive of a constitutional

amendment that would not affect other aspects of government to some extent.”

Advisory Op. to Att’y Gen. re Ltd. Casinos, 644 So. 2d 71, 74 (Fla. 1994).

Accordingly, an initiative may affect the government without substantially altering

or performing the functions of multiple aspects of government. For example, this

Court approved an initiative in Medical Marijuana I that would require the

Department of Health to “register and regulate centers that produce and distribute

marijuana for medical purposes and . . . issue identification cards to patients and

caregivers.” 132 So. 3d at 794, 796-97. Although the initiative in that case

provided new, specific responsibilities for the Department of Health, this Court


                                        - 12 -
determined that the regulatory oversight did not constitute usurpation of a branch

of government’s function within the meaning of the single-subject rule and “the

Department of Health would not be empowered under this amendment to make the

types of primary policy decisions that are prohibited under the doctrine of

nondelegation of legislative power.” Id. at 797; see also Medical Marijuana II, 181
So. 3d at 477-78 (coming to the same conclusion with respect to a similar ballot

initiative).

       The initiative at issue here simply provides that State and local governments

“shall retain their abilities to protect consumer rights and public health, safety and

welfare, and to ensure that consumers who do not choose to install solar are not

required to subsidize the costs of backup power and electric grid access to those

who do.” This initiative does not specify the branches of government affected and

does not detail specific functions in the manner that the initiatives in Medical

Marijuana I and Medical Marijuana II had. Although the proposed amendment

would affect the government in a literal sense by requiring State and local

governments to comply with a provision of the Florida Constitution while retaining

their existing abilities, it does not cause the “precipitous” or “cataclysmic” changes

to the government structure indicative of substantially altering or performing the

functions of multiple branches of government. See Advisory Op. to Att’y Gen. re




                                        - 13 -
Prohibiting State Spending for Experimentation That Involves the Destruction of a

Live Human Embryo, 959 So. 2d 210, 213 (Fla. 2007).

      Finally, because the proposed amendment is written so generally, one might

argue that it requires unspecified legislation to be enacted in order to fully

effectuate its purpose. However, this Court has rejected similar arguments before

because the amendment did not mandate any legislation, and it would be premature

to speculate as to how the amendment might interact with other portions of the

Florida Constitution even though it is possible that, if passed, the amendment could

have broad ramifications. See, e.g., Leg. Dist. Boundaries, 2 So. 3d at 181;

Advisory Op. to Att’y Gen. English—the Official Language of Florida, 520 So. 2d
11, 12-13 (Fla. 1988).

      For the reasons set forth above, we hold that the proposed citizen initiative

amendment does not violate the single-subject requirement of article XI, section 3

of the Florida Constitution.

                         IV. BALLOT TITLE AND SUMMARY

      Under section 101.161(1), Florida Statutes (2015), “[t]he ballot summary of

the amendment or other public measure shall be an explanatory statement, not

exceeding 75 words in length, of the chief purpose of the measure” and “[t]he

ballot title shall consist of a caption, not exceeding 15 words in length, by which

the measure is commonly referred to or spoken of.” Moreover, “a ballot summary


                                         - 14 -
of such amendment or other public measure shall be printed in clear and

unambiguous language.” § 101.161(1), Fla. Stat. (2015). The basic purpose of

section 101.161 is “to provide fair notice of the content of the proposed

amendment so that the voter will not be misled as to its purpose, and can cast an

intelligent and informed ballot.” Advisory Op. to Att’y Gen.—Fee on Everglades

Sugar Prod., 681 So. 2d 1124, 1127 (Fla. 1996). Accordingly, in reviewing the

ballot title and summary, this Court asks two questions: (1) whether the ballot title

and summary fairly inform the voter of the chief purpose of the amendment; and

(2) whether the language of the ballot title and summary misleads the public. Prop.

Tax Cap, Unless Voter Approved, 2 So. 3d at 974-75. “While the ballot title and

summary must state in clear and unambiguous language the chief purpose of the

measure, they need not explain every detail or ramification of the proposed

amendment.” Id. at 974.

      After careful scrutiny of the text of the ballot title and summary, and the text

of the amendment, and after consideration of all the arguments of counsel, we

conclude that the ballot title and summary in this case do not run afoul of these

requirements. Without considering the merits of the measure, we find that the title

and summary clearly and unambiguously inform the voter that the amendment will

establish a constitutional right for electricity consumers “to own or lease solar

equipment installed on their property to generate electricity for their own use”


                                        - 15 -
while simultaneously retaining the government’s ability to regulate that right.

Neither the ballot title nor the summary misleads the public by suggesting that the

amendment is necessary for consumers to be able to own or lease solar equipment

installed on their property to generate electricity for their own use. Rather, the

ballot title accurately identifies the proposed amendment as creating a framework

of “Rights of Electricity Consumers Regarding Solar Energy Choice” and the

ballot summary accurately tells the voter that “[t]his amendment establishes a right

under Florida’s constitution[,]” not that it allows solar energy use by consumers for

the first time. In addition, the ballot summary accurately tells the voter that “State

and local governments shall retain their abilities to protect consumer rights and

public health, safety and welfare, and to ensure that consumers who do not choose

to install solar are not required to subsidize the costs of backup power and electric

grid access to those who do.”

      The opponents contend that the ballot title and summary mislead the voter

by giving the false impression that he or she must vote for the amendment to

maintain a right that already exists under article I, section 2 of the Florida

Constitution. We disagree. Nothing within the Florida Constitution currently

provides electricity consumers with the specific right “to own or lease solar

equipment installed on their property to generate electricity for their own use.”

Although the Florida Constitution provides a general right to “acquire, possess and


                                         - 16 -
protect property[,]” this Court has recognized that it does not secure the right to

own any specific good or asset. Art. I, § 2, Fla. Const.; see Shriners Hosps. for

Crippled Children v. Zrillic, 563 So. 2d 64, 68 (Fla. 1990) (recognizing that “even

constitutionally protected property rights are not absolute, and ‘are held subject to

the fair exercise of the power inherent in the State to promote the general welfare

of the people through regulations that are reasonably necessary to secure the

health, safety, good order, [and] general welfare.’ ” (quoting Golden v. McCarty,

337 So. 2d 388, 390 (Fla. 1976))). It follows that nothing within article I, section 2

of the Florida Constitution necessarily precludes the State under its inherent police

powers from entirely barring electricity consumers from owning or leasing solar

equipment installed on their property to generate electricity for their own use.

      It is undeniable that a constitutional right to a specific type of property—by

virtue of its enumeration and in the absence of language within the Florida

Constitution to the contrary—necessarily receives greater protection than a general

constitutional right to property. Compare art. I, § 2, Fla. Const. (establishing a

general right to acquire, possess, and protect property), and Haire v. Florida Dept.

of Agric. & Consumer Servs., 870 So. 2d 774, 783 (Fla. 2004) (recognizing that

this Court uses the “reasonable relationship test . . . to evaluate statutes and

regulations that infringe on property rights”), with art. I, § 8, Fla. Const.

(establishing a specific constitutional right to keep and bear arms), and Norman v.


                                         - 17 -
State, 159 So. 3d 205, 222 (Fla. 4th DCA 2015) (applying a heightened level of

scrutiny to a statute implicating the right to keep and bear arms), review granted,

182 So. 3d 634 (Fla. 2015). Any other conclusion would render the enumeration

of a constitutional right to a specific type of property superfluous.

      Accordingly, by enshrining a constitutional right “to own or lease solar

equipment installed on their property to generate electricity for their own use” in

the Florida Constitution, the proposed amendment provides stronger protection for

solar energy consumers than previously existed under the Florida Constitution.

Although State and local governments retain their abilities under the proposed

amendment to protect public health, safety and welfare, the establishment of this

specific constitutional right precludes State and local governments from entirely

barring electricity consumers from “own[ing] or leas[ing] solar equipment installed

on their property to generate electricity for their own use” under their retained

police powers. No language within the proposed amendment indicates otherwise.

      The opponents also contend that the proposed amendment is misleading

under Evans because the ballot title and summary purport to establish a right that

already exists without informing the voter that the amendment elevates an existing

right to a constitutional level. We disagree. In Evans, this Court explained as

follows:

            The summary states that it “establishes” citizen’s rights in civil
      actions. This is clearly inaccurate as applied to provision b, relating to

                                         - 18 -
      summary judgment. This provision has long been established in
      Florida. The effect of the amendment is to elevate this procedural rule
      to the status of a constitutional right, protected in the same manner
      and to the same degree as are other constitutional rights. We do not
      pass on the merits of the effect nor do we question the citizens’ right
      to do exactly this. We do find, however, that the voter must be told
      clearly and unambiguously that this is what the amendment does.
457 So. 2d at 1355. We concluded that the ballot summary in Evans was

misleading because it claimed to “establish[]” a citizen’s rights in civil actions,

thereby implying that it was creating an entirely new right that would not exist

otherwise, without disclosing that the provision relating to summary judgment

already existed under the Florida Rules of Procedure. In contrast, the ballot

summary in this case is not misleading because it explicitly claims to “establish[] a

right under Florida’s constitution” and no constitutional provision currently

provides electricity consumers with the specific right “to own or lease solar

equipment installed on their property to generate electricity for their own use.”

Moreover, no statute or rule in Florida currently provides electricity consumers

with the specific right “to own or lease solar equipment installed on their property

to generate electricity for their own use.” See, e.g., § 163.04, Fla. Stat. (2015)

(limiting the power of local governments and homeowner associations to prohibit

the installation of “solar collectors, clotheslines, or other energy devices” without

addressing the ownership or lease of solar equipment or the use of solar

electricity); Fla. Admin. Code R. 25-6.065 (delineating the conditions that a


                                         - 19 -
customer must satisfy in order to be eligible for expedited grid interconnection and

net-metering without creating a right for consumers to own or lease solar

equipment or addressing the installation of solar equipment).

      The opponents assert that the ballot title and summary contain misleading

terms, some of which purportedly constitute political or emotional rhetoric.

However, when read within the full context of the ballot title and summary, none

of the terms contained within the ballot title and summary are misleading and none

of the terms constitute political or emotional rhetoric. The opponents also claim

that the ballot summary is misleading with respect to the current abilities of State

and local governments to regulate the use of solar energy. We disagree. The ballot

summary clearly states that both “State and local governments shall retain their

abilities”—whatever they are—“to protect consumer rights and public health,

safety and welfare, and to ensure that consumers who do not choose to install solar

are not required to subsidize the costs of backup power and electric grid access to

those who do.” Additionally, nothing in the proposed amendment requires State or

local governments to take any specific action—or adopt any particular policy—

regarding their retained abilities. The proposed amendment leaves such decisions

to government policymakers.

      This Court has long explained that our duty is to uphold the proposal unless

it can be shown to be clearly and conclusively defective. Medical Marijuana I, 132


                                        - 20 -
So. 3d at 795. The proposal has not been shown to be clearly and conclusively

defective in any respect. Accordingly, the ballot title and summary are approved

for placement on the ballot.

                    V. FINANCIAL IMPACT STATEMENT

      The proponents of the proposed amendment all assert that the Financial

Impact Statement complies with section 100.371, Florida Statutes (2015), in their

briefs, and the opponents do not contest the validity of the Financial Impact

Statement. Nevertheless, this Court has an independent obligation to review the

Financial Impact Statement to ensure that it is clear and unambiguous and in

compliance with Florida law. See Medical Marijuana II, 181 So. 3d at 479.

Article XI, section 5(c) of the Florida Constitution states that “[t]he legislature

shall provide by general law, prior to the holding of an election pursuant to this

section, for the provision of a statement to the public regarding the probable

financial impact of any amendment proposed by initiative pursuant to section 3” of

article XI of the Florida Constitution.

      A Financial Impact Statement must estimate the “increase or decrease in any

revenues or costs to state or local governments resulting from the proposed

initiative.” § 100.371(5)(a), Fla. Stat. (2015). The Financial Impact Statement

must be “clear and unambiguous” and “no more than 75 words in length[.]”

§ 100.371(5)(c)2., Fla. Stat. (2015). Therefore, this Court’s review of the Financial


                                          - 21 -
Impact Statement is a narrow analysis of “whether the statement is clear and

unambiguous, consists of no more than seventy-five words, and is limited to

addressing the estimated increase or decrease in any revenue or costs to state or

local governments.” Prop. Tax Cap, Unless Voter Approved, 2 So. 3d at 976.

      The Financial Impact Statement in this case states that “[t]he amendment is

not expected to result in an increase or decrease in any revenues or costs to state

and local government.” The Financial Impact Statement is twenty-two words long,

complying with the seventy-five-word limit. It also clearly and unambiguously

explains that no change in revenues or costs is expected. Accordingly, we hold

that the Financial Impact Statement complies with section 100.371(5), Florida

Statutes (2015). See Advisory Op. to Att’y Gen. re Extending Existing Sales Tax

to Non-Taxed Servs. Where Exclusion Fails to Serve Pub. Purpose, 953 So. 2d
471, 491 (Fla. 2007) (concluding that a proposed Financial Impact Statement

stating that “[t]he amendment will not have an impact on state and local

government revenues or expenses” did not violate Florida law).

                                VI. CONCLUSION

      For the reasons set forth above, we conclude that the initiative petition and

ballot title and summary meet the legal requirements of article XI, section 3 of the

Florida Constitution, and section 101.161(1), Florida Statutes (2015). Further, the

Financial Impact Statement complies with section 100.371(5), Florida Statutes


                                        - 22 -
(2015). Therefore, we approve the proposed amendment and Financial Impact

Statement for placement on the ballot.

      It is so ordered.

LABARGA, C.J., and LEWIS, CANADY, and POLSTON, JJ., concur.
PARIENTE, J., dissents with an opinion, in which QUINCE and PERRY, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

PARIENTE, J., dissenting.

      Let the pro-solar energy consumers beware. Masquerading as a pro-solar

energy initiative, this proposed constitutional amendment, supported by some of

Florida’s major investor-owned electric utility companies, actually seeks to

constitutionalize the status quo.1 The ballot title is affirmatively misleading by its

focus on “Solar Energy Choice,” when no real choice exists for those who favor

expansion of solar energy. The ballot language is further defective for purporting




       1. Due to the use and definitions of certain terms within the proposed
amendment, it may actually have the effect of diminishing some rights of solar
energy consumers. For example, a group of environmental groups who filed a
brief in opposition assert that this amendment will eliminate “pay-by-the-watt”
leases by narrowly defining “lease,” rendering many ordinary consumers unable to
afford the “tens of thousands of dollars to purchase solar panels.” They explain
that “pay-by-the-watt leases” obligate a homeowner to pay only for the electricity
actually provided by the solar panels. See Answer Brief of Progress Florida, Inc.,
Environment Florida, Inc., and the Environmental Confederation of Southwest
Florida, Inc., at 2-6.


                                         - 23 -
to grant rights to solar energy consumers that are illusory; and failing, as required,

to clearly and unambiguously set forth the chief purpose of the proposed

amendment—to maintain the status quo favoring the very electric utilities who are

the proponents of this amendment.

      As I more fully explain, the biggest problem with the proposed amendment

“lies not with what the [ballot] summary says, but rather, with what it does not

say.” Askew v. Firestone, 421 So. 2d 151, 156 (Fla. 1982). What the ballot

summary does not say is that there is already a right to use solar equipment for

individual use afforded by the Florida Constitution and existing Florida statutes

and regulations. It does not explain that the amendment will elevate the existing

rights of the government to regulate solar energy use and establish that regulatory

power as a constitutional right in Florida. This is a glaring omission, especially

since rights enshrined in the Constitution are generally intended to limit, rather

than grant, governmental power. Bush v. Holmes, 919 So. 2d 392, 414 (Fla. 2006)

(citing Chiles v. Phelps, 714 So. 2d 453, 458 (Fla. 1998)). This ballot initiative is

the proverbial “wolf in sheep’s clothing.”

      The ballot initiative is titled “Rights of Electricity Consumers Regarding

Solar Energy Choice,” and is sponsored by “Consumers for Smart Solar” and

supported by Duke Energy Florida, Florida Power & Light Co., Gulf Power Co.,

and Tampa Electric Company. At only eight words in length, the ballot title is


                                        - 24 -
affirmatively misleading because it focuses only on alleged rights related to a

consumer’s choice to use solar energy. But it does not illuminate the real purpose,

namely, to place a critical restriction on those rights through elevating state and

local governments’ police powers to regulate solar energy to the constitutional

level. In other words, what “rights” are purportedly given to consumers are

severely limited by constitutionally protecting the local and state governments’

ability to fully regulate individual consumers’ solar energy use as part of their

power to protect “public health, safety and welfare,” and by preventing

“subsidi[es]” on non-solar users.

      The second part of the amendment acts as a significant restriction on the

expansion of solar energy rights and “choice[s]” by embedding in the Constitution

the government’s unbridled discretion to regulate private solar energy use. Yet,

any indication of this restriction is glaringly excluded from the ballot title, making

it affirmatively misleading.

      In addition, the ballot title was artfully drafted to emphasize “choice.” But

what “choice” is being provided through this amendment? At one point, the

“choice” intended by the ballot title appears to have been between this amendment

and the amendment in Advisory Opinion to the Att’y Gen. re Limits or Prevents

Barriers to Local Solar Electricity Supply, 177 So. 3d 235 (Fla. 2015), sponsored

by “Floridians for Solar Choice.” The Limits or Prevents Barriers amendment,


                                        - 25 -
which was intended to remove legal and regulatory barriers to local solar-generated

electricity users who seek to sell a limited amount of solar-generated electricity to

neighboring properties, id. at 243, was a driving force for the present ballot

initiative. But that amendment, which we approved, will not appear on the

November 2016 ballot because the sponsor did not obtain the necessary

signatures.2 In other words, with only this solar energy amendment appearing on

the ballot, there really is no “choice” other than to preserve the status quo.

      The language of the amendment does not appear to provide any “choice” or

provide for the “rights” of electricity consumers who make the “choice” to install

solar. For those electricity consumers, the amendment provides only one narrow

right: to own or lease solar equipment for their own use. The only “choice” is

whether to accept this narrow right or reject it.

      At the same time, the ballot summary uses a term that the amendment does

not define: “subsidize.” It appears that the amendment’s lack of a definition was

intentional, especially since definitions are provided for every other substantive




       2. While the identity of the sponsors and supporters of a given amendment
is not a factor in determining if the ballot title and summary are misleading, the
supporters of this amendment, such as Duke Energy Florida, Gulf Power
Company, and Tampa Electric Company, that were among the opponents of the
Limits or Prevents Barriers amendment, acknowledge that the Limits or Prevents
Barriers amendment was an “impetus of sorts” for the present ballot initiative.
Corrected Ans. Br. of Duke Energy Fla., et al. at 1.


                                         - 26 -
term, including the commonly understood term “consumer.” The sponsor of the

amendment asserts that the term “subsidize” was intended to refer to the concern

that non-solar consumers could be faced with a higher proportion of the fixed costs

associated with maintaining the power grid, as a result of solar consumers’

reduced, but still existent, reliance on the power grid for backup power. Putting

aside that this concern is speculative and not borne out in any present reality, the

use of the term “subsidize” suggests that consumers who use solar energy

necessarily impose a financial burden on non-solar consumers and implies that this

undesirable consequence of the right to own or lease solar equipment must be

remedied through the proposed amendment.

      Further, the average voter’s understanding of what “subsidize” means is

highly unlikely to conform to what the sponsor claims the undefined term means.

In common parlance, the term “subsid[y]” is often understood as government

programs such as subsidized housing and food stamps, as well as tax breaks,

corporate subsidies, and agricultural subsidies—often controversial topics with

sometimes negative connotations. The ballot summary’s use of the undefined term

“subsidize” allows the potential for broad and shifting interpretations by the state

and local governments empowered to regulate and prevent these “subsidi[es].” It

is therefore misleading.




                                        - 27 -
      Beyond my specific concerns with the affirmatively misleading use of the

terms “choice” and “subsidize” in the ballot title and summary, the major flaw in

the ballot title and summary is that they fail to accurately inform the voter of the

chief purpose and effect of the proposed amendment. In evaluating a proposed

amendment:

      The proper analysis to assess whether [the] ballot title and summary
      meet this requirement focuses on two questions: (1) whether the ballot
      title and summary, in clear and unambiguous language, fairly inform
      the voter of the chief purpose of the amendment; and (2) whether the
      language of the title and summary, as written, misleads the public.

Advisory Op. to Att’y Gen. re Prohibiting State Spending for Experimentation

That Involves the Destruction of a Live Human Embryo, 959 So. 2d 210, 213-14

(Fla. 2007) (citing Advisory Op. to Att’y Gen. re Fla. Marriage Prot. Amend., 926
So. 2d 1233, 1236 (Fla. 2006)).

      Even though the language of the ballot summary is consistent with and

nearly verbatim to the language used in the amendment, the problem is with what

the ballot summary (and actual language of the amendment) fails to say. See

Advisory Op. to Att’y Gen. re Casino Authorization, Taxation and Regulation, 656
So. 2d 466, 469 (Fla. 1995) (concluding language of the ballot summary

suggesting the amendment was necessary to prohibit casinos in the state was

“misleading not because of what it says, but what it fails to say”).




                                        - 28 -
      The ballot summary does not make clear that the right of homeowners to

own solar equipment for their own use already exists. As a result, it creates a false

impression that a vote in favor of the amendment is necessary for the voter to be

afforded the right at all. Many voters may indeed believe that there is no existing

right to the use of solar energy equipment since, by the end of 2014, only 8,500

Florida consumers—a miniscule percentage of all Florida electricity consumers—

were using solar power to generate electricity. Initial Br. of Fla. Solar Energy

Indus. Ass’n, at 22.3

      The ballot title and summary plainly fail to acknowledge that consumers

already have a right to own solar equipment for individual use by virtue of article I,

section 2, of the Florida Constitution, which provides the right to own property

generally. The right to own solar equipment is also afforded to consumers through

other statutes and regulations. See § 366.91, Fla. Stat. (2015); Fla. Admin. Code

R. 25-6.065. If the amendment is passed, it would elevate this existing right to a

constitutional level.

      The problem with the amendment in this ballot initiative is not that a specific

property right cannot be placed in the Florida Constitution. Nor is it that the



      3. As the opponents explain, this is an extremely small percentage of
consumers in the “Sunshine State,” as compared, for example, to the state of New
Jersey, which has over 40,000 solar energy consumers. See Initial Br. of Fla. Solar
Energy Indus. Ass’n, at 22.


                                        - 29 -
placement of a specific property right in the Constitution would not afford that

right greater protection than would be afforded by the general right to property.

Rather, the problem lies in the fact that the ballot title and summary fail to fairly

inform voters that this is what the amendment does. This Court has held ballot

summaries defective for failing to inform the voter of an existing right or

prohibition or that the amendment would elevate the right or prohibition to a

constitutional level. When that failure has existed in amendments, we have struck

them from the ballot. See, e.g., Casino Authorization, 656 So. 2d 466; Evans v.

Firestone, 457 So. 2d 1351 (Fla. 1984). In Casino Authorization, we explained

that ballot titles and summaries are defective in cases of affirmative omissions as

well as misleading commissions:

      In Askew v. Firestone, 421 So. 2d 151 (Fla. 1982), the legislature
      attempted to initiate a constitutional amendment that would remove
      the constitution’s absolute ban on lobbying by a former government
      officeholder. The proposed amendment would prohibit lobbying
      unless the affected person met certain financial disclosure
      requirements. We found that the ballot summary was defective
      because it failed to inform the voter that the existing constitution
      already banned lobbying. We concluded that the problem with the
      summary “lies not with what the summary says, but, rather, with what
      it does not say.” Id. at 156. Turning to the instant case, the summary
      creates the false impression that casinos are now allowed in Florida.
      It fails to inform the voter that most types of casino gaming are
      currently prohibited by statute. See generally ch. 849, Fla. Stat.
      (1993). Without this admission, the summary suffers from the same
      defect as did the summary in Askew.
656 So. 2d at 469 (emphasis added).


                                         - 30 -
      In Evans, the proposed amendment would have had the effect of elevating

the summary judgment rule already contained in Florida Rule of Civil Procedure

1.510 to a constitutional right. 457 So. 2d at 1354. This Court determined the

ballot summary was therefore defective, explaining:

             The summary states that it “establishes” citizen’s rights in civil
      actions. This is clearly inaccurate as applied to provision b, relating to
      summary judgment. This provision has long been established in
      Florida. The effect of the amendment is to elevate this procedural rule
      to the status of a constitutional right, protected in the same manner
      and to the same degree as are other constitutional rights. We do not
      pass on the merits of the effect nor do we question the citizens’ right
      to do exactly this. We do find, however, that the voter must be told
      clearly and unambiguously that this is what the amendment does.

Id. at 1355 (emphasis added). The ballot summary in this case similarly fails to

clearly and unambiguously inform voters that this amendment is not creating a new

right. The ballot summary would lead voters to believe that a vote in favor of the

amendment is necessary to advance the use of solar energy in Florida.

      On the other side of the equation is the failure to inform voters of the true

effect of elevating the state and local governments’ police powers in the area of

solar regulation to a constitutional level. The impact is that the constitutional right

that the amendment purportedly creates in the first section is seriously diminished

in the second section. The proposed amendment would have the practical effect of

maintaining the status quo with the balance of power in the hands of the utility

companies.


                                         - 31 -
      As we have explained repeatedly over the last 100 years, the Florida

Constitution limits, rather than grants, governmental powers:

                   The Constitution of this state is not a grant of
            power to the Legislature, but a limitation only upon
            legislative power, and unless legislation be clearly
            contrary to some express or necessarily implied
            prohibition found in the Constitution, the courts are
            without authority to declare legislative Acts invalid. The
            Legislature may exercise any lawmaking power that is
            not forbidden by organic law.

      Savage v. Board of Public Instruction, 133 So. 341, 344
      (1931) (citing State v. [Bryan], 39 So. 929 (Fla. 1905); Jordan v.
      Duval Cty., 66 So. 298 (Fla. 1914); and Stone v. State, 71 So. 634
      (Fla. 1916)). The legislature’s power is inherent, though it may be
      limited by the constitution. Thus, the legislature “looks to the
      Constitution for limitations on its power and if not found to exist its
      discretion reasonably exercised is the sole brake on the enactment of
      legislation.” State v. Board of Pub. Instruction, 170 So. 602, 606 (Fla.
      1936).

Chiles, 714 So. 2d at 458 (emphasis added). Therefore, inherent in the

Constitution is the recognition that governmental entities already have the power to

enact reasonable regulations.

      In contrast to the present proposed amendment, in other constitutional

amendments that this Court has approved, the power given to the government is

limited to a proscribed framework and does not diminish the right the amendment

purports to establish. For example, article X, section 20, which prohibits tobacco

smoking in enclosed indoor workplaces, specifies exactly what it empowers the

government to do. Art. X, § 20, Fla. Const. That amendment does not establish a

                                       - 32 -
constitutional right and then give the government unbridled discretion to limit

expansion of that right. Rather, it establishes a constitutional right to smokefree

workplaces and gives the government the power to advance that right even further.

See art. X, § 20(d), Fla. Const. (“Nothing herein shall preclude the Legislature

from enacting any law constituting or allowing a more restrictive regulation of

tobacco smoking than is provided in this section.” (emphasis added)). Another

example is the proposed amendment this Court approved in In re Advisory Op. to

Att’y Gen. re Use of Marijuana for Debilitating Med. Conditions, 181 So. 3d 471

(Fla. 2015). There, the proposed amendment provided that the Department of

Health “shall issue reasonable regulations necessary for the implementation and

enforcement” of the proposed amendment “to ensure the availability and safe use

of medical marijuana by qualifying patients.” Id. at 475. The amendment

addressed specific governmental duties within a framework meant to advance the

right to the use of medical marijuana created by the amendment, and did not grant

the government the broad regulatory power to “protect consumer rights and public

health, safety and welfare.” Despite the contentions of the sponsor and the

majority, the present amendment lacks a framework both of rights and regulations

of those rights. See majority op. at 16. To the contrary, the amendment gives

constitutional protection to the government’s unbridled discretion to exercise its




                                        - 33 -
police powers as it sees fit to regulate and restrict the very solar energy right the

amendment purports to provide.

      The combined effect of constitutionalizing a very narrow, but already

existing right, and simultaneously constitutionalizing the government’s powers to

regulate when Floridians avail themselves of that right, is the status quo. Even the

Financial Impact Estimating Conference, which prepared the Financial Impact

Statement in this case, opined that the substantive effect of this amendment would

be to “establish[] a constitutional right to own or lease solar equipment to generate

electricity that is consistent with current law and administration.” (Emphasis

added.) The Conference also determined that the amendment would not result in

an increase or decrease in any revenues or costs to the state and local government.

Clearly, this is an amendment geared to ensure nothing changes with respect to the

use of solar energy in Florida—it is not a “pro-solar” amendment.

      The merits and wisdom of adding an amendment to the Florida Constitution

that provides a very narrow right to own or lease solar equipment, subject to the

state and local government’s constitutionalized right to regulate and restrict that

right, are not before the Court. Those are issues for the voters to decide. But

voters cannot make an informed decision unless they are provided a ballot title and

summary that are clear and unambiguous, not affirmatively misleading or hiding




                                         - 34 -
the ball as to the chief purpose and effect of the amendment. As we have recently

stated:

             The ballot title and summary must each “stand on its own
      merits and not be disguised as something else.” Askew v. Firestone,
      421 So. 2d 151, 156 (Fla. 1982). The ballot title and summary may
      not “ ‘fly under false colors’ or ‘hide the ball’ with regard to the true
      effect of an amendment.” Fla. Dep’t of State v. Slough, 992 So. 2d
142, 147 (Fla. 2008) (quoting Armstrong v. Harris, 773 So. 2d 7, 16
      (Fla. 2000)). The purpose of this requirement is “to assure that the
      electorate is advised of the true meaning, and ramifications, of an
      amendment.” Askew, 421 So. 2d at 156.

Limits or Prevents Barriers, 177 So. 3d at 245.

      If voters favor the status quo and want to elevate this status quo to a

constitutional level, then voters should vote for this amendment. The ballot title

and summary of this pro-utility amendment fail the test of advising voters of the

“true meaning, and ramifications” of the amendment and should be struck. See

Askew, 421 So. 2d at 156. Accordingly, I dissent.

QUINCE and PERRY, JJ., concur.

Two Cases:

Original Proceeding – Advisory Opinion – Attorney General

Pamela Jo Bondi, Attorney General, Gerry L. Hammond, Senior Assistant
Attorney General, and Rachel Erin Nordby, Deputy Solicitor General, Tallahassee,
Florida,

      for Petitioner




                                        - 35 -
Raoul G. Cantero, III, Thomas Neal McAliley, and Quinshawna S. Landon of
White & Case LLP, Miami, Florida,

      for Consumers for Smart Solar, Inc., Sponsor

William Bartow Willingham and Michelle Lynn Hershel, Tallahassee, Florida, and
David Bruce May, Jr. and Tiffany Roddenberry of Holland & Knight LLP,
Tallahassee, Florida, on behalf of the Florida Electric Cooperatives Association,
Inc.; Daniel Elden Nordby of Shutts & Bowen LLP, Tallahassee, Florida, on behalf
of The 60 Plus Association, Inc.; Barry Scott Richard of Greenberg Traurig, P.A.,
Tallahassee, Florida, and Alvin Bruce Davis of Squire Patton Boggs, LLP, Miami,
Florida, on behalf of Florida Power & Light Company; Major Best Harding and
James Dawson Beasley of Ausley & McMullen, Tallahassee, Florida, on behalf of
Tampa Electric Company; John Todd Burnett, Deputy General Counsel, Saint
Petersburg, Florida, on behalf of Duke Energy Florida; Jeffrey Alan Stone and
Terrie Springer Didier of Beggs & Lane, R.L.L.P., Pensacola, Florida, and
Kenneth Bradley Bell of Gunster, Yoakley & Stewart, P.A., Tallahassee, Florida,
on behalf of Gulf Power Company,

      as Proponents

Robert Lowry Nabors, William Clark Garner, and Carly J. Schrader of Nabors,
Giblin & Nickerson, P.A., Tallahassee, Florida, on behalf of Floridians for Solar
Choice, Inc.; Bradley Ian Brustman Marshall and David George Guest of
Earthjustice, Tallahassee, Florida, on behalf of Progress Florida, Inc., Environment
Florida, Inc., and The Environmental Confederation of Southwest Florida, Inc.;
Ennis Leon Jacobs, Jr., Tallahassee, Florida, on behalf of Florida Solar Energy
Industries Association; and Warren Lee Rhea, Gainesville, Florida, on behalf of
Florida Energy Freedom, Inc.,

      as Opponents




                                       - 36 -